Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanbe et al (EP 3813220).
With respect to claim 1, Watanabe teaches a vehicular work machine comprising; 
a first electric motor (10) arrangement comprising one or more electric motors, and 
a second electric motor (14) arrangement comprising one or more other electric motors wherein the vehicular work machine (paragraph 001) further comprises 
a power connection (bus 13a/13b) adapted to be connected to an external electric power source (43), 
an energy storage arrangement (21) and a hydraulic pump assembly (8/2A/3A) that is adapted to power hydraulic devices comprised in the vehicular work machine, 
wherein at least one electric motor in each electric motor arrangements is adapted to propel the hydraulic pump assembly (paragraph 0025; 14 propels hydraulic pump 3A) in that said one or more electric motors in the first electric motor arrangement are arranged to be electrically powered from the external power supply (fig. 9, 43; paragraph 0072), and 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to run the motor from the outside power, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  The split parallel inverter motor connection with external power and battery of Matanabe is identical to applicants design (fig. 3).
With respect to claim 2, Watanabe teaches said one or more electric motors in the first electric motor arrangement are arranged to be electrically powered mainly from the external power supply (paragraph 0072), and 
said one or more other electric motors in the second electric motor arrangement are arranged to be electrically powered mainly from the energy storage arrangement (paragraph 0027; 10 powered by 21).
With respect to claim 3, Watanabe teaches the vehicular work machine is adapted for a charging mode of operation where the first electric motor arrangement is adapted to propel the second electric motor arrangement and to run the second electric motor arrangement as a generator (paragraph 0022) that is adapted to charge the energy storage arrangement.
With respect to claim 4, Watanabe teaches in the charging mode of operation, the first electric motor arrangement also propels the hydraulic pump assembly (paragraph 0025; 14 propels hydraulic pump 3A).
With respect to claim 5, Watanabe teaches the energy storage arrangement is connected to the second electric motor arrangement via a motor driver assembly (12) that is adapted to convert the 
With respect to claim 6, Watanabe teaches vehicular work machine in the motor driver assembly is adapted to control a rate of power supplied from the energy storage arrangement in dependence of available power (23, paragraph 0045) from the external power supply and power required by the hydraulic pump assembly.
With respect to claim 7, Watanabe teaches vehicular work machine according to the motor driver assembly is adapted to work as a charger (paragraph 0020) in the charging mode.
With respect to claim 8, Watanabe teaches vehicular work machine according the first motor driver assembly adapted to control a rate of charging of the energy storage arrangement (23, paragraph 0045) in dependence of available power from the external power supply and power required by the hydraulic pump assembly.
With respect to claim 9, Watanabe teaches the vehicular work machine according to any one of the previous the vehicular work machine is adapted for 
- a first mode of operation where only the first electric motor arrangement propels the hydraulic pump assembly (paragraph 0025; 14 propels hydraulic pump 3A), 
- a second mode of operation where only the second electric motor arrangement propels the hydraulic pump assembly (paragraph 0025; 10 drives 8) and 
Watanabe does not explicitly teach a third mode of operation where both motor arrangements propel the hydraulic pump assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have both motor run hydraulic pumps, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

With respect to claim 11, Watanabe does not teach the vehicular work machine comprises a single-phase battery charger that is connectable to the external electric power source via a charger contactor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have charge contactor on external power connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With respect to claim 12, Watanabe does not teach vehicular work machine according to any first electric motor arrangement comprises one or more asynchronous electric motors.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an asynchronous motor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With respect to claim 13, Watanabe teaches a method for a vehicular work machine (paragraph 001), having an energy storage arrangement, 
a first electric motor (14) arrangement -using one or more electric motors, and 
a second electric motor (10) arrangement using one or more electric motors, 
wherein the method comprises: powering the first electric motor (14) arrangement  
from an external electric power source (fig. 9; paragraph 0072); and 
powering the second electric motor (10) arrangement from the energy storage arrangement (paragraph 0025-27; 10 powered by 21, to drive 8).


With respect to claim 15, Watanabe teaches wherein, in a first mode of operation, the method comprises only using the first electric motor arrangement for propelling a hydraulic pump assembly used in the vehicular work machine (paragraph 0025; 14 propels hydraulic pump 3A),
in a second mode of operation, the method comprises only using the second electric motor arrangement for propelling the hydraulic pump assembly (paragraph 0025; 10 drives 8).
Watanabe does not explicitly teach in a third mode of operation, using both electric motor arrangements for propelling the hydraulic pump assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have both motor run hydraulic pumps, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846